Case: 1:19-cv-00278-SJD-SKB Doc #: 1 Filed: 04/16/19 Page: 1 of 16 PAGEID #: 1



                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI


TRUSTEES OF THE SOUTHWEST OHIO
REGIONAL COUNCIL OF CARPENTERS
PENSION PLAN
6100 Oak Tree Boulevard, Suite #190
Independence, OH 44131
  and
TRUSTEES OF THE OHIO CARPENTERS’              Case No. 1:19-cv-00278
HEALTH FUND
700 Tower Drive, Suite #300
Troy, MI 48098
  and
TRUSTEES OF THE OHIO CARPENTERS’
ANNUITY PLAN
6100 Oak Tree Boulevard, Suite #190
Independence, OH 44131
  and
TRUSTEES OF THE OHIO CARPENTERS
JOINT APPRENTICESHIP & TRAINING
TRUST FUND
361 Breaden Drive
Monroe, OH 45050
  and
TRUSTEES OF THE CARPENTERS
INTERNATIONAL TRAINING FUND
204 North Garver Road
Monroe, OH 45050
  and
TRUSTEES OF THE CONSTRUCTION
ADVANCEMENT PROGRAM OF
GREATER CINCINNATI
3 Kovach Drive
Cincinnati, OH 45215
  and
  Case: 1:19-cv-00278-SJD-SKB Doc #: 1 Filed: 04/16/19 Page: 2 of 16 PAGEID #: 2




 INDIANA/KENTUCKY/OHIO
 REGIONAL COUNCIL OF CARPENTERS
 204 North Garver Road
 Monroe, OH 45050

         Plaintiffs,

 v.

 PRECISION CONTRACTING, INC.
 7516 Loch Lomond Drive
 Alexandria, KY 41001

         Defendant.




                                          COMPLAINT

        1.      This is an action pursuant to the Employee Retirement Income Security Act of

1974, 29 U.S.C § 1001, et seq. Plaintiffs, Trustees of the Southwest Ohio Regional Council of

Carpenters Pension Plan and Trustees of the Ohio Carpenters’ Health Fund (collectively the

“Funds”) are employee benefit plans that provide for pension and healthcare benefits. Defendant,

Precision Contracting, Inc. is a union construction and maintenance contractor that performs

services in Ohio. Defendant is obligated to remit contributions and withholdings to Plaintiffs based

upon the number of hours worked by covered employees. Defendant has failed, or otherwise

refuses, to remit full and correct contributions for work performed under a collective bargaining

agreement. Plaintiffs are entitled to delinquent contributions, liquidated damages, interest, and

withholdings for work performed by Defendant’s employees under a collective bargaining

agreement. Plaintiffs have a fiduciary duty to attempt to collect all amounts due to the Funds, and

therefore this suit is levied.




                                                 2
  Case: 1:19-cv-00278-SJD-SKB Doc #: 1 Filed: 04/16/19 Page: 3 of 16 PAGEID #: 3



                                 JURISDICTION AND VENUE

       2.      This action arises under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001, et seq. Jurisdiction is conferred upon this Court pursuant to ERISA

§§ 502 and 515, 29 U.S.C. §§ 1132 and 1145, as this is a suit against an employer for failing to

make required contributions to an employee benefit plan. Jurisdiction is also conferred upon this

Court pursuant to Section 301(a) of the Labor Management Relations Act of 1947 (“LMRA”), 29

U.S.C. § 185(a), as this suit alleges violations of a collective bargaining agreement involving an

employer and labor organization.

       3.      Venue is appropriate in this Court under ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2)

because the cause of action described herein is occurring within the jurisdiction of the U.S. District

Court for the Southern District of Ohio, Western Division at Cincinnati.

                                             PARTIES

       4.      Plaintiffs, Trustees of the Southwest Ohio Regional Council of Carpenters Pension

Plan (“Pension Plan Trustees”), are the fiduciaries of the Southwest Ohio Regional Council of

Carpenters Pension Plan (“Pension Plan”), a multiemployer, employee benefit plan and employee

pension benefit plan within the meaning of ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A); ERISA

§ 3(3), 29 U.S.C. § 1002(3); and ERISA § 3(2)(A), 29 U.S.C. § 1002(2)(A). The Pension Plan

resides in Southern Ohio, and is administered at 6100 Oak Tree Boulevard, Suite #190,

Independence, Ohio 44131.

       5.      Plaintiffs, Trustees of the Ohio Carpenters’ Health Fund (“Health Fund Trustees”),

are the fiduciaries of the Ohio Carpenters’ Health Fund (“Health Fund”), a multiemployer,

employee benefit plan and employee welfare benefit plan within the meaning of ERISA §

3(37)(A), 29 U.S.C. § 1002(37)(A); ERISA § 3(3), 29 U.S.C. § 1002(3); and ERISA § 3(1)(A), 29




                                                  3
  Case: 1:19-cv-00278-SJD-SKB Doc #: 1 Filed: 04/16/19 Page: 4 of 16 PAGEID #: 4



U.S.C. § 1002(1)(A). The Health Fund resides in Southern Ohio, and is administered at 700 Tower

Drive, Suite #300, Troy, Michigan 48098.

         6.   Plaintiffs, Trustees of the Ohio Carpenters’ Annuity Plan (“Annuity Plan

Trustees”), are the fiduciaries of the Ohio Carpenters’ Annuity Plan (“Annuity Plan”), a multi-

employer, employee benefit plan and employee pension benefit plan within the meaning of ERISA

§ 3(37)(A), 29 U.S.C. § 1002(37)(A); ERISA § 3(3), 29 U.S.C. § 1002(3); ERISA § 3(2)(A), 29

U.S.C. § 1002(2)(A). The Annuity Plan resides in Southern Ohio, and is administered at 6100 Oak

Tree Boulevard, Suite #190, Independence, Ohio 44131.

         7.   Plaintiffs, Trustees of the Ohio Carpenters Joint Apprenticeship & Training Trust

Fund (“Apprenticeship Fund Trustees”), are the fiduciaries of the Ohio Carpenters Joint

Apprenticeship & Training Trust (“Apprenticeship Fund”), a multiemployer, employee benefit

plan and employee welfare benefit plan within the meaning of ERISA § 3(37)(A), 29 U.S.C. §

1002(37)(A); ERISA § 3(3), 29 U.S.C. § 1002(3); ERISA § 3(1)(A), 29 U.S.C. § 1002(1)(A). The

Apprenticeship Fund maintains its principal place of business at 361 Breaden Drive, Monroe, Ohio

45050.

         8.   Plaintiffs, Trustees of the Carpenters International Training Fund (“International

Training Fund Trustees”), are the fiduciaries of the Carpenters International Training Fund

(“International Training Fund”), a multiemployer, employee benefit plan and employee welfare

benefit plan within the meaning of ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A); ERISA § 3(3),

29 U.S.C. § 1002(3); ERISA § 3(1)(A), 29 U.S.C. § 1002(1)(A). The International Training Fund

is administered at 204 North Garver Road, Monroe, Ohio 45050.

         9.   Plaintiffs, Trustees of the Construction Advancement Program of Greater

Cincinnati (“Advancement Program”) is a multiemployer, employee benefit plan and employee




                                               4
  Case: 1:19-cv-00278-SJD-SKB Doc #: 1 Filed: 04/16/19 Page: 5 of 16 PAGEID #: 5



welfare benefit plan within the meaning of ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A); ERISA

§ 3(3), 29 U.S.C. § 1002(3); ERISA § 3(1)(A), 29 U.S.C. § 1002(1)(A). The Advancement

Program maintains its principal place of business at 3 Kovach Drive, Cincinnati, Ohio 45215.

       10.    Plaintiff, Indiana/Kentucky/Ohio Regional Council of Carpenters (“Union”) is a

labor organization as defined in Section 2(5) of the LMRA, 29 U.S.C. § 152(5), and an employee

organization as defined by ERISA § 3(4), 29 U.S.C. § 1002(4). The Union represents employees

for the purpose of collective bargaining in an industry affecting commerce as defined in Section

2(7) of the LMRA, 29 U.S.C. § 152(7); and ERISA § 3(12), 29 U.S.C. § 1002(12). The Union

maintains its principal place of business at 204 North Garver Road, Monroe, Ohio 45050.

       11.    Defendant, Precision Contracting, Inc. (“Defendant” or “Precision”) is a for-profit

corporation organized under the laws of the State of Ohio with its principal place of business

located at 7516 Loch Lomond Drive, Alexandria, Kentucky 41001. At all material times herein,

Precision was an employer as defined by Section 3(5) of ERISA, 29 U.S.C. § 1002(5); and Section

2(2) of the LMRA, 29 U.S.C. § 152(2). Precision is engaged in interstate commerce and affecting

commerce as defined in ERISA § 3(11) and (12), 29 U.S.C. § 1002(11) and (12).

                                    RELEVANT FACTS

       12.    The Pension Plan was established by an Amended Agreement and Declaration of

Trust (“Pension Plan Trust Agreement”) for the purpose of providing pension benefits. (Exhibit

A, Pension Plan Trust Agreement, Article II, Sections 1, 8). The Pension Plan is an “employee

pension benefit plan” as defined by ERISA § 3(2)(A), 29 U.S.C. § 1002(2)(A) and is a “multi-

employer plan” as defined by ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A).

       13.    The Pension Plan is administered by the Pension Plan Trustees, a joint board of

trustees composed of an equal number of employee and employer representatives as required by




                                               5
  Case: 1:19-cv-00278-SJD-SKB Doc #: 1 Filed: 04/16/19 Page: 6 of 16 PAGEID #: 6



LMRA § 302(c)(5), 29 U.S.C. § 186(c)(5). The Pension Plan Trustees act as the “plan sponsor” of

the Pension Plan as defined by ERISA § 3(16)(B)(iii), 29 U.S.C. § 1002(16)(B)(iii).

       14.     The Health Fund was established by an Agreement and Declaration of Trust

(“Health Fund Trust Agreement”) for the purpose of providing health benefits to employees and

beneficiaries. (Exhibit B, Health Fund Trust Agreement, Article II, Sections 1, 8). The Health Fund

is an “employee welfare benefit plan” as defined by ERISA § 3(1)(A), 29 U.S.C § 1002(1)(A) and

is a “multi-employer plan” as defined by ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A).

       15.     The Health Fund is administered by the Health Fund Trustees, a joint board of

trustees composed of an equal number of employee and employer representatives, as required by

LMRA § 302(c)(5), 29 U.S.C. § 186(c)(5). The Health Fund Trustees act as the “plan sponsor” of

the Health Fund as defined by ERISA § 3(16)(B)(iii), 29 U.S.C. § 1002(16)(B)(iii).

       16.     The Pension Plan Trustees and Health Fund Trustees are vested with the authority

to collect employer contributions due to Pension Plan and Heath Fund. (Exhibit A, Pension Plan

Trust Agreement, Article II, Section 4; Exhibit B, Health Fund Trust Agreement, Article II, Section

4). Pursuant to this authority, the Pension Plan Trustees and Health Fund Trustees adopted a joint

Collection and Delinquency Control Program (“Collection Policy”). (Exhibit C, Collection

Policy).

       17.     On or about October 8, 2007, Precision, through its President, executed a collective

bargaining agreement (“CBA”) titled “Southwest Carpenters Walls and Ceilings Agreement

(Short-Form)” (“Short-Form CBA”). (Exhibit D, Short-Form CBA). Precision’s assent to the

above-referenced Agreement bound Precision to the terms of the Walls & Ceilings Carpenters’

Agreement dated July 1, 2007, and any modifications, extensions, or renewals thereof. (Exhibit D,

Short-Form CBA, Section 2). The Walls & Ceilings Carpenters’ Agreement dated July 1, 2007




                                                6
  Case: 1:19-cv-00278-SJD-SKB Doc #: 1 Filed: 04/16/19 Page: 7 of 16 PAGEID #: 7



has been succeeded by the Southwest Ohio Carpenters’ Agreement (“Southwest Carpenters’

CBA”) as the result of subsequent renewals. (Exhibit E, Southwest Carpenters’ CBA).

       18.     As a signatory contractor to the CBA, Precision is obligated to submit hours worked

reports and remit contributions based upon the number of hours worked by covered employees, to

the Pension Plan, Health Fund, Annuity Plan, Apprenticeship Fund, International Training Fund,

and the Advancement Program, in addition to other employee benefit funds. (collectively, the

“Funds”) (Exhibit D, Short-Form CBA, Section 3; Exhibit E, Southwest Carpenters’ CBA, Article

XI at ¶ 75, Article XIII at ¶¶ 94, 97, 100, 104-105, Article XX at ¶ 121).

       19.     Despite having an obligation to submit hours worked reports and remit

contributions to Plaintiffs, Precision has failed or otherwise neglected to submit reports and remit

contributions for the period of January 1, 2013 through present day.

       20.     As a result of Defendant’s conduct, Defendant is liable to Plaintiffs for delinquent

contributions, liquidated damages, and accruing interest for the period of January 1, 2013 through

present day and reasonable attorney’s fees pursuant to ERISA § 502(g)(2), 29 U.S.C. § 1132(g)(2),

and LMRA § 301, 29 U.S.C. § 185.

                                           COUNT I
                             Failure to Remit Contributions/Reports
                                 ERISA § 515, 29 U.S.C. § 1145

       21.     Plaintiffs repeat and reallege the allegations set forth in the above paragraphs as if

fully rewritten herein.

       22.     As a signatory contractor to the CBA, Precision is obligated to submit hours worked

reports and remit contributions based upon the number of hours worked by covered employees, to

the Pension Plan, Health Fund, Annuity Plan, Apprenticeship Fund, International Training Fund,

and the Advancement Program, in addition to other employee benefit funds. (Exhibit D, Short-




                                                 7
  Case: 1:19-cv-00278-SJD-SKB Doc #: 1 Filed: 04/16/19 Page: 8 of 16 PAGEID #: 8



Form CBA, Section 3; Exhibit E, Southwest Carpenters’ CBA, Article XI at ¶ 75, Article XIII at

¶¶ 94, 97, 100, 104-105, Article XX at ¶ 121).

       23.     The Trust Agreements are incorporated by reference in the CBA. (Exhibit E,

Southwest Carpenters’ CBA, Article XI at ¶¶ 77-78, Article XIII at ¶¶ 96, 99, 100, 104). The Trust

Agreements require that employers remit contributions in accordance with the terms of the

applicable CBA. (Exhibit A, Pension Plan Trust Agreement, Article II, Section 2; Exhibit B,

Health Fund Trust Agreement, Article II, Section 2).

       24.     Pursuant to the authority granted in the Trust Agreements, the Pension Plan

Trustees and Health Fund Trustees adopted a Collection Policy. (Exhibit C, Collection Policy).

The Collection Policy requires signatory employers to make fringe benefit contributions on or

before the 20th day of the month following the month in which the work was performed. (Exhibit

C, Collection Policy, Section A.(1)).

       25.     Despite having an obligation to submit hours worked reports and remit

contributions to Plaintiffs, Precision has failed or otherwise neglected to submit reports and remit

contributions to Plaintiffs for the period of January 1, 2013 through present day.

       26.     An examination of Precision’s payroll records was conducted for the period of

January 1, 2013 through July 11, 2018. (Exhibit F, Audit Report). The auditor’s report revealed

that Precision reported no hours of covered work, nor remitted any contributions to Plaintiffs after

December 2012, despite a contractual obligation to do so. Precision estimated that 20% of its

employees’ hours worked during the audited period consisted of work covered under the CBA.

(Exhibit F, Audit Report, p. 10). Nevertheless, Precision failed to report the number of hours of

covered work performed by its employees and failed to remit fringe benefit contributions to

Plaintiffs for the period of January 1, 2013 through July 2018. (Exhibit F, Audit Report, p. 8).




                                                 8
  Case: 1:19-cv-00278-SJD-SKB Doc #: 1 Filed: 04/16/19 Page: 9 of 16 PAGEID #: 9



       27.     Precision failed to report 3,460.26 hours of work covered under the CBA between

January 1, 2013 and July 11, 2018, and also failed to make the required fringe benefit contributions

for those hours. The fringe benefit contributions Precision failed to remit to Plaintiffs total at least

$48,536.06. (Exhibit F, Audit Report, p. 8).

       28.     Precision’s actions are in violation of ERISA § 515, 29 U.S.C. § 1145, and therefore

Plaintiffs are entitled to delinquent contributions, liquidated damages, and accruing interest for the

period of January 1, 2013 through present day and reasonable attorney’s fees pursuant to ERISA

§ 502(g)(2), 29 U.S.C. § 1132(g)(2).

                                          COUNT II
                  Breach of Contract & Failure to Remit Contributions/Reports
                                 LMRA § 301, 29 U.S.C. § 185

       29.     Plaintiffs repeat and reallege the allegations set forth in the above paragraphs as if

fully rewritten herein.

       30.     As a signatory contractor to the CBA, Precision is obligated to submit hours worked

reports and remit contributions based upon the number of hours worked by covered employees, to

the Pension Plan, Health Fund, Annuity Plan, Apprenticeship Fund, International Training Fund,

and the Advancement Program, in addition to other employee benefit funds. (Exhibit D, Short-

Form CBA, Section 3; Exhibit E, Southwest Carpenters’ CBA, Article XI at ¶ 75, Article XIII at

¶¶ 94, 97, 100, 104-105, Article XX at ¶ 121).

       31.     The Trust Agreements are incorporated by reference in the CBA. (Exhibit E,

Southwest Carpenters’ CBA, Article XI at ¶¶ 77-78, Article XIII at ¶¶ 96, 99, 100, 104). The Trust

Agreements require that employers remit contributions in accordance with the terms of the

applicable CBA. (Exhibit A, Pension Plan Trust Agreement, Article II, Section 2; Exhibit B,

Health Fund Trust Agreement, Article II, Section 2).




                                                   9
Case: 1:19-cv-00278-SJD-SKB Doc #: 1 Filed: 04/16/19 Page: 10 of 16 PAGEID #: 10



       32.     Pursuant to the authority granted in the Trust Agreements, the Pension Plan

Trustees and Health Fund Trustees adopted a Collection Policy. (Exhibit C, Collection Policy).

The Collection Policy requires signatory employers to make fringe benefit contributions on or

before the 20th day of the month following the month in which the work was performed. (Exhibit

C, Collection Policy, Section A.(1)).

       33.     Despite having an obligation to submit hours worked reports and remit

contributions to Plaintiffs, Precision has failed or otherwise neglected to submit reports and remit

contributions for the period of January 1, 2013 through present day.

       34.     An examination of Precision’s payroll records was conducted for the period of

January 1, 2013 through July 11, 2018. (Exhibit F, Audit Report). The auditor’s report revealed

that Precision reported no hours of covered work, nor remitted any contributions to Plaintiffs after

December 2012, despite a contractual obligation to do so. Precision estimated that 20% of its

employees’ hours worked during the audited period consisted of work covered under the CBA.

(Exhibit F, Audit Report, p. 10). Nevertheless, Precision failed to report the number of hours of

covered work performed by its employees and failed to remit fringe benefit contributions to

Plaintiffs for the period of January 1, 2013 through July 2018. (Exhibit F, Audit Report, p. 8).

       35.     Precision failed to report 3,460.26 hours of work covered under the CBA between

January 1, 2013 and July 11, 2018, and also failed to make the required fringe benefit contributions

for those hours. The fringe benefit contributions Precision failed to remit to Plaintiffs total at least

$48,536.06. (Exhibit F, Audit Report, p. 8).

       36.     Defendant’s conduct is in breach of the CBA, Trust Agreements, and Collection

Policy, and therefore Plaintiffs are entitled to relief pursuant to LMRA § 301, 29 U.S.C. § 185.




                                                  10
Case: 1:19-cv-00278-SJD-SKB Doc #: 1 Filed: 04/16/19 Page: 11 of 16 PAGEID #: 11



                                             COUNT III
                           Failure to Pay Liquidated Damages and Interest
                                    ERISA § 515, 29 U.S.C. § 1145

       37.        Plaintiffs repeat and reallege the allegations set forth in the above paragraphs as if

fully rewritten herein.

       38.        As a signatory contractor to the CBA, Precision is obligated to submit hours worked

reports and remit contributions based upon the number of hours worked by covered employees, to

the Pension Plan, Health Fund, Annuity Plan, Apprenticeship Fund, International Training Fund,

and the Advancement Program on or before the 20th day of the month following the month in

which the work was performed. (Exhibit E, Southwest Carpenters’ CBA, Article XI at ¶ 76, Article

XIII at ¶¶ 101, 104, Article XIV at ¶ 105, Article XX at ¶ 122).

       39.        The Trust Agreements are incorporated by reference in the CBA. (Exhibit E,

Southwest Carpenters’ CBA, Article XI at ¶¶ 77-78, Article XIII at ¶¶ 96, 99, 100, 104). Pursuant

to the authority granted in the Trust Agreements, the Pension Plan Trustees and Health Fund

Trustees adopted a Collection Policy. (Exhibit C, Collection Policy). The Collection Policy

requires signatory employers to make fringe benefit contributions on or before the 20th day of the

month following the month in which the work was performed. (Exhibit C, Collection Policy,

Section A.(1)).

       40.        The Collection Policy provides that in the event a signatory employer is delinquent

in contributing to the fringe benefit funds and the matter is referred to counsel for collection, the

employer is obligated to pay liquidated damages of 20% of the amount of the unpaid contributions,

along with simple interest at the rate of 1% per month on the unpaid contributions, beginning from

the due date, plus attorney’s fees and court costs. (Exhibit C, Collection Policy, Sections C, D).

       41.        The Collection Policy further provides that in the event an audit of a signatory

employer’s payroll records reveals that the amount contributed by the employer was at least 5%


                                                   11
Case: 1:19-cv-00278-SJD-SKB Doc #: 1 Filed: 04/16/19 Page: 12 of 16 PAGEID #: 12



less than the amount due and owing, the employer will be responsible for the full expenses of the

audit. (Exhibit C, Collection Policy, Section F).

       42.     The expenses incurred by Plaintiffs for the audit of Defendant’s payroll records

total $4,500.00.

       43.     Under the terms of the Collection Policy and 29 U.S.C. §1132(g), Defendant is

liable to Plaintiffs for all unpaid contributions, liquidated damages, interest, audit expenses, and

attorney’s fees and costs.

       44.     Defendant’s conduct is in violation of ERISA §515, 29 U.S.C. §1145, and Plaintiffs

seek to remedy that violation pursuant to ERISA §515, 29 U.S.C. §1145.

                                         COUNT IV
             Breach of Contract & Failure to Pay Liquidated Damages and Interest
                                LMRA § 301, 29 U.S.C. § 185

       45.     Plaintiffs repeat and reallege the allegations set forth in the above paragraphs as if

fully rewritten herein.

       46.     As a signatory contractor to the CBA, Precision is obligated to submit hours worked

reports and remit contributions based upon the number of hours worked by covered employees, to

the Pension Plan, Health Fund, Annuity Plan, Apprenticeship Fund, International Training Fund,

and the Advancement Program on or before the 20th day of the month following the month in

which the work was performed. (Exhibit E, Southwest Carpenters’ CBA, Article XI at ¶ 76, Article

XIII at ¶¶ 101, 104, Article XIV at ¶ 105, Article XX at ¶ 122).

       47.     The Trust Agreements are incorporated by reference in the CBA. (Exhibit E,

Southwest Carpenters’ CBA, Article XI at ¶¶ 77-78, Article XIII at ¶¶ 96, 99, 100, 104). Pursuant

to the authority granted in the Trust Agreements, the Pension Plan Trustees and Health Fund

Trustees adopted a Collection Policy. (Exhibit C, Collection Policy). The Collection Policy

requires signatory employers to make fringe benefit contributions on or before the 20th day of the


                                                12
Case: 1:19-cv-00278-SJD-SKB Doc #: 1 Filed: 04/16/19 Page: 13 of 16 PAGEID #: 13



month following the month in which the work was performed. (Exhibit C, Collection Policy,

Section A.(1)).

       48.        The Collection Policy provides that in the event a signatory employer is delinquent

in contributing to the fringe benefit funds and the matter is referred to counsel for collection, the

employer is obligated to pay liquidated damages of 20% of the amount of the unpaid contributions,

along with simple interest at the rate of 1% per month on the unpaid contributions, beginning from

the due date, plus attorney’s fees and court costs. (Exhibit C, Collection Policy, Sections C, D).

       49.        The Collection Policy further provides that in the event an audit of a signatory

employer’s payroll records reveals that the amount contributed by the employer was at least 5%

less than the amount due and owing, the employer will be responsible for the full expenses of the

audit. (Exhibit C, Collection Policy, Section F).

       50.        The expenses incurred by Plaintiffs for the audit of Defendant’s payroll records

total $4,500.00.

       51.        Under the terms of the Collection Policy and 29 U.S.C. §1132(g), Defendant is

liable to Plaintiffs for all unpaid contributions, liquidated damages, interest, audit expenses, and

attorney’s fees and costs.

       52.        Defendant’s conduct is in breach of the CBA, Trust Agreements, and Collection

Policy, and therefore Plaintiffs are entitled to liquidated damages, interest, and audit expenses

pursuant to LMRA § 301, 29 U.S.C. § 185.

                                            COUNT V
                                 Order Compelling Payroll Audit
                           ERISA § 502(g)(2)(E), 29 U.S.C. § 1132(g)(2)(E)

       53.        Plaintiffs repeat and reallege the allegations set forth in the above paragraphs as if

fully rewritten herein.




                                                   13
Case: 1:19-cv-00278-SJD-SKB Doc #: 1 Filed: 04/16/19 Page: 14 of 16 PAGEID #: 14



       54.     As a signatory contractor to the CBA, Precision is obligated to submit hours worked

reports and remit contributions based upon the number of hours worked by covered employees, to

the Pension Plan, Health Fund, Annuity Plan, Apprenticeship Fund, International Training Fund,

and the Advancement Program, in addition to other employee benefit funds. (Exhibit D, Short-

Form CBA, Section 3; Exhibit E, Southwest Carpenters’ CBA, Article XI at ¶ 75, Article XIII at

¶¶ 94, 97, 100, 104-105, Article XX at ¶ 121).

       55.     The Trust Agreements are incorporated by reference in the CBA. (Exhibit E,

Southwest Carpenters’ CBA, Article XI at ¶¶ 77-78, Article XIII at ¶¶ 96, 99, 100, 104). The Trust

Agreements require that employers remit contributions in accordance with the terms of the

applicable CBA. (Exhibit A, Pension Plan Trust Agreement, Article II, Section 2; Exhibit B,

Health Fund Trust Agreement, Article II, Section 2).

       56.     Pursuant to the authority granted in the Trust Agreements, the Pension Plan

Trustees and Health Fund Trustees adopted a Collection Policy. (Exhibit C, Collection Policy).

The Collection Policy provides that Defendant may be subjected to payroll audits as may be

deemed appropriate. (Exhibit C, Collection Policy, Section E).

       57.     Plaintiffs have no way of verifying, absent an audit, the number of hours worked

and wages paid to Defendant’s employees after July 11, 2018. Therefore, Plaintiffs have no way

of ascertaining the precise amount owed in delinquent contributions, late fees, and interest for

work performed during that time period.

       58.     In accordance with the terms of the CBA and Trust Agreements, Plaintiffs are

entitled to an order compelling Defendant to submit to a payroll audit pursuant to ERISA §

502(g)(2)(E), 29 U.S.C. § 1132(g)(2)(E).




                                                 14
Case: 1:19-cv-00278-SJD-SKB Doc #: 1 Filed: 04/16/19 Page: 15 of 16 PAGEID #: 15



     WHEREFORE, Plaintiffs demand the following relief:

     A.     Judgment in favor of Plaintiffs and against Defendant for unpaid and delinquent

     contributions owed by Defendant for the period of January 1, 2013 to July 11, 2018, in the

     amounts set forth above and in such further amounts as may be determined;

     B.     Judgment on behalf of Plaintiffs and against Defendant for accumulated interest at

     the rate of 1% per month for unpaid contributions from their respective due dates of such

     contributions, and liquidated damages equal to 20% of the unpaid contributions;

     C.     Judgment on behalf of Plaintiffs and against Defendant in the amount of unpaid

     contributions from January 2013 forward, including unpaid contributions which should

     accrue during the pendency of this action, as provided under ERISA § 502(g), 29 U.S.C. §

     1332(g)(2)(A);

     D.     Judgment against the Defendant for audit expenses, in accordance with the terms

     of the Collection Policy;

     E.     Judgment against the Defendant requiring Defendant to submit to a payroll audit to

     determine any additional amounts that may be due and owing to Plaintiffs;

     F.     Judgment on behalf of Plaintiffs and against Defendant for all contributions owed,

     subject to amounts determined via payroll audit;

     G.     Judgment on behalf of Plaintiffs and against Defendant requiring payment of

     interest and liquidated damages on amounts found to be delinquent via payroll audit;

     H.     An award of reasonable attorney’s fees incurred in connection with the collection

     of the unpaid amounts as provided for by the terms of the agreements and ERISA § 502(g),

     29 U.S.C. § 1132(g)(2)(D); and




                                             15
Case: 1:19-cv-00278-SJD-SKB Doc #: 1 Filed: 04/16/19 Page: 16 of 16 PAGEID #: 16



      I.     Any other legal or equitable relief which the Court deems just as provided for under

      ERISA § 502(g)(2)(E), 29 U.S.C. § 1132(g)(2)(E), pursuant to ERISA § 502(a)(3), 29

      U.S.C. § 1132(a)(3).


Dated: April 16, 2019

                                           Respectfully submitted,

                                           s/ Thomas R. Kendall
                                           Thomas R. Kendall (0080996)
                                           Stephen P. Nevius (0092598)
                                           LEDBETTER PARISI LLC
                                           5078 Wooster Road, Suite 400
                                           Cincinnati, OH 45226
                                           937-619-0900
                                           937-619-0999 (fax)
                                           tkendall@fringebenefitlaw.com
                                           snevius@fringebenefitlaw.com
                                           Counsel for Plaintiffs




                                              16
